DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Miller on 06/08/2022.
The application has been amended as follows: 

A.	Amend claims 1 – 7, 10 – 12 and 15.
(CURRENTLY AMENDED) A method for generating intraoperative surgical guidance during a knee arthroplasty, comprising:
by a computer system at a first time [[,]] preceding resection of a first bone and a second bone in a knee of a patient:
accessing a first set of angular positions of the knee, output by an angular position sensor coupled to the knee, during articulation of the knee within a first test period;
transforming the first set of angular positions into a first set of lengths of a first ligament during articulation of the knee within the first test period;
accessing a first set of forces on the first ligament, output by a force sensor inserted into the knee proximal the first ligament, during articulation of the knee within the first test period; and
generating a first ligament tension curve for [[a]] the first ligament in the knee based on the first set of forces on the first ligament and the first set of lengths of the first ligament;
generating a second ligament tension curve for a second ligament in the knee;
storing a first target tension curve, representing a first target postoperative relationship between tensions on the first ligament and lengths of the first ligament over the first set of angular positions of the knee, 
storing a second target tension curve, representing a second target postoperative relationship between tensions on the second ligament and lengths of the second ligament over the first set of angular positions of the knee, 
by the computer system at a second time [[,]] succeeding resection of the first bone and succeeding placement of a first test implant on the first bone:
accessing a first interoperative set of angular positions of the knee, output by the angular position sensor coupled to the knee, during articulation of the knee within an interoperative test period;
transforming the first interoperative set of angular positions into a first interoperative set of lengths of the first ligament during articulation of the knee within the interoperative test period;
accessing a first interoperative set of forces on the first ligament, output by the force sensor inserted into the knee proximal the first ligament, during articulation of the knee within the interoperative test period; and
generating a third ligament tension curve representing an interoperative relationship between tensions on the first ligament and lengths of the first ligament over the first set of angular positions of the knee resulting from placement of the first test implant on the first bone 
generating a fourth ligament tension curve for the second ligament; 
calculating a first phase offset between the third ligament tension curve and the first target tension curve; 
calculating a second phase offset between the fourth ligament tension curve and the second target tension curve; and
in response to the first phase offset exceeding a threshold negative phase offset: [[,]] 
transforming the first phase offset into a first resection difference; and
rendering a first prompt, on a display, 

(CURRENTLY AMENDED) The method of Claim 1, further comprising:
accessing models of a kit of available implant geometries, the first test implant defining a first implant geometry in the kit of available implant geometries; 
accessing models of a kit of available spacer geometries; and 
calculating the threshold negative phase offset based on the kit of available implant geometries and the kit of available spacer geometries. 

(CURRENTLY AMENDED) The method of Claim 1, wherein outputting the first prompt comprises, in response to the first phase offset exceeding the threshold negative phase offset and in response to the second phase offset falling below the threshold negative phase offset, outputting generating the first prompt to further resect a first side of the first bone proximal the first ligament and to withhold further resection of a second side of the first bone proximal the second ligament. 

(CURRENTLY AMENDED) The method of Claim 1, further comprising: 
at a third time succeeding the second time and succeeding further resection of the first bone:
generating a fifth ligament tension curve for the first ligament;
generating a sixth ligament tension curve for the second ligament; 
offset between the fifth ligament tension curve and the first target tension curve; and
offset between the sixth ligament tension curve and the second target tension curve; and
in response to the third phase offset and the fourth phase offset falling within the threshold negative phase offset: 
validating resection of the first bone according to the target tension curve ; and
rendering confirmation, on the display, to progress to a next phase of the knee arthroplasty.
(CURRENTLY AMENDED) The method of Claim 4, further comprising:




accessing models of a kit of available spacer geometries;
in response to the first amplitude difference exceeding a threshold amplitude difference:
selecting a first spacer geometry defining a first spacer height from the kit of available spacer geometries based on the first amplitude difference, a first implant geometry of the first test implant, and the current set of bone resection parameters; and 
outputting a second prompt to the surgeon to insert a spacer of the first spacer geometry between the first test implant and the second bone proximal the first ligament; and
in response to the first slope difference exceeding a threshold slope difference:
accessing models of a kit of available implant geometries;
selecting a second implant geometry from the kit of available implant geometries based on the first slope difference, a first implant geometry of the first test implant, and the current set of bone resection parameters; and 
rendering a third prompt, on the display, 
(CURRENTLY AMENDED) The method of Claim 1, wherein generating the [[first]] second ligament tension curve comprises:
accessing a [[first]] second time series of angular positions of the knee, output by [[an]] the angular position sensor coupled to the knee, during articulation of the knee within [[a]] the first test period;
transforming the [[first]] second time series of angular positions into a [[first]] second time series of lengths of the [[first]] second ligament during articulation of the knee during the first test period;
accessing a [[first]] second time series of forces on the [[first]] second ligament, output by [[a]] the force sensor temporarily inserted into the knee proximal the [[first]] second ligament, during articulation of the knee within the first test period; and
compiling the [[first]] second time series of forces on the [[first]] second ligament and the [[first]] second time series of lengths of the [[first]] second ligament into the [[first]] second ligament tension curve.
(CURRENTLY AMENDED) The method of Claim 1, further comprising:
accessing models of a kit of available implant geometries;
characterizing a first slope difference between the third ligament tension curve and the first target tension curve;
characterizing a second slope difference between the fourth ligament tension curve and the second target tension curve; and
in response to the first slope difference exceeding a threshold slope difference:
selecting a second implant geometry, from the kit of available implant geometries, based on the first slope difference and a first implant geometry of the first test implant; and 
rendering a second prompt, on the display, 
(CURRENTLY AMENDED) The method of Claim 7, further comprising:
at a third time [[,]] succeeding the second time and succeeding exchange of the first test implant for the second test implant:
generating a fifth ligament tension curve for the first ligament;
generating a sixth ligament tension curve for the second ligament; 
calculating a third slope difference between the fifth ligament tension curve and the first target tension curve; 
calculating a fourth slope difference between the sixth ligament tension curve and the second target tension curve; and
in response to the third slope difference and the fourth slope difference falling within a threshold slope difference: [[,]]
confirming the second implant geometry; and
rendering confirmation, on the display, of the second implant geometry.
(CURRENTLY AMENDED) The method of Claim 10, further comprising:
characterizing a first phase offset between the fifth ligament tension curve and the first target tension curve;
characterizing a first amplitude difference between the fifth ligament tension curve and the first target tension curve; 
characterizing a second phase offset between the sixth ligament tension curve and the second target tension curve; 
characterizing a second amplitude difference between the sixth ligament tension curve and the second target tension curve;
in response to the second amplitude difference exceeding a threshold amplitude difference:
accessing models of a kit of available spacer geometries;
selecting a first spacer geometry defining a first spacer height from the kit of available spacer geometries based on the first amplitude difference, the second implant geometry, and the current set of bone resection parameters; and 
rendering a second prompt, on the display, 
in response to the second phase offset exceeding the threshold negative phase offset:
rendering a third prompt, on the display, offset.
(Rejoined, CURRENTLY AMENDED) The method of Claim 1, further comprising:
accessing models of a kit of available spacer geometries;
characterizing a first amplitude difference between the third ligament tension curve and the first target tension curve;
characterizing a second amplitude difference between the fourth ligament tension curve and the second target tension curve; and
in response to the first amplitude difference exceeding a threshold amplitude difference:
selecting a first spacer geometry defining a first spacer height, in the kit of available spacer geometries, based on the first amplitude difference and the first implant geometry; and 
rendering a second prompt, on the display, 
(Rejoined, CURRENTLY AMENDED) The method of Claim 12, further comprising:
at a third time [[,]] succeeding the second time and succeeding insertion of the spacer into the knee:
generating a fifth ligament tension curve for the first ligament;
generating a sixth ligament tension curve for the second ligament; 
characterizing a third amplitude difference between the fifth ligament tension curve and the first target tension curve; and
characterizing a fourth amplitude difference between the sixth ligament tension curve and the second target tension curve; and
in response to the fourth amplitude difference exceeding a threshold negative amplitude difference:
selecting a second spacer geometry from the kit of available spacer geometries based on the fourth amplitude difference, the second spacer geometry defining:
the first spacer height proximal a first side of the first bone adjacent the first ligament; and
a second spacer height greater than the first spacer height proximal a second side of the first bone adjacent the second ligament; and
rendering a third prompt, on the display, to exchange the first spacer with a second spacer of the second spacer geometry.
B.	Cancel claims 16 – 20.
C.	Add new claims 21 – 23.
(NEW) A method for generating intraoperative surgical guidance during a knee arthroplasty, comprising:
by a computer system at a first time preceding resection of a first bone in a knee of a patient:
accessing a first set of angular positions of the knee, output by an angular position sensor coupled to the knee, during articulation of the knee within a first test period;
transforming the first set of angular positions into a first set of lengths of a first ligament during articulation of the knee within the first test period;
accessing a first set of forces on the first ligament, output by a force sensor inserted into the knee proximal the first ligament, during articulation of the knee within the first test period; and
generating a first ligament tension curve for the first ligament in the knee based on the first set of forces on the first ligament and the first set of lengths of the first ligament;
storing a target tension curve, representing a target postoperative relationship between tensions on the first ligament and lengths of the first ligament over the first set of angular positions of the knee, based on the first ligament tension curve; and
by the computer system at a second time succeeding resection of the first bone and succeeding placement of a first test implant on the first bone:
accessing an interoperative set of angular positions of the knee, output by the angular position sensor coupled to the knee, during articulation of the knee within an interoperative test period;
transforming the interoperative set of angular positions into an interoperative set of lengths of the first ligament during articulation of the knee within the interoperative test period;
accessing an interoperative set of forces on the first ligament, output by the force sensor inserted into the knee proximal the first ligament, during articulation of the knee within the interoperative test period; and
generating a second ligament tension curve representing an interoperative relationship between tensions on the first ligament and lengths of the first ligament over the first set of angular positions of the knee resulting from placement of the first test implant on the first bone;
 calculating a phase offset between the second ligament tension curve and the target tension curve; and
in response to the first phase offset exceeding a threshold negative phase offset:
transforming the first phase offset into a first resection difference; and
rendering a first prompt, on a display, to further resect the first bone, proximal the first ligament, by the first resection difference.

(NEW) A method for generating intraoperative surgical guidance during a knee arthroplasty, comprising:
by a computer system at a first time preceding resection of a first bone in a knee of a patient:
accessing a first set of angular positions of the knee, output by an angular position sensor coupled to the knee, during articulation of the knee within a first test period;
transforming the first set of angular positions into a first set of lengths of a first ligament during articulation of the knee within the first test period;
accessing a first set of forces on the first ligament, output by a force sensor inserted into the knee proximal the first ligament, during articulation of the knee within the first test period; and
generating a first ligament tension curve for the first ligament in the knee based on the first set of forces on the first ligament and the first set of lengths of the first ligament;
storing a target tension curve, representing a target postoperative relationship between tensions on the first ligament and lengths of the first ligament over the first set of angular positions of the knee, based on the first ligament tension curve; and
by the computer system at a second time succeeding resection of the first bone and succeeding placement of a first test implant on the first bone:
accessing an interoperative set of angular positions of the knee, output by the angular position sensor coupled to the knee, during articulation of the knee within an interoperative test period;
transforming the interoperative set of angular positions into an interoperative set of lengths of the first ligament during articulation of the knee within the interoperative test period;
accessing an interoperative set of forces on the first ligament, output by the force sensor inserted into the knee proximal the first ligament, during articulation of the knee within the interoperative test period; and
generating a second ligament tension curve representing an interoperative relationship between tensions on the first ligament and lengths of the first ligament over the first set of angular positions of the knee resulting from placement of the first test implant on the first bone;
 calculating a first geometry difference between the second ligament tension curve and the target tension curve; and
in response to the first geometry difference exceeding a threshold geometry difference:
based on the first geometry difference, identifying a target implant, from a kit of implants, predicted to the reduce the first geometry difference when located on the first bone in replacement of the first test implant, the target implant defining a geometry proximal the first ligament different from the first test implant; and
rendering a first prompt, on a display, to replace the first test implant with the target implant. 
(NEW) The method of Claim 22:
further comprising:
by the computer system at the first time preceding resection of the first bone and the second bone in the knee of the patient:
transforming the first set of angular positions into a second set of lengths of a second ligament during articulation of the knee within the first test period;
accessing a second set of forces on the second ligament, output by the force sensor inserted into the knee proximal the second ligament, during articulation of the knee within the first test period; and
generating a second ligament tension curve for the second ligament in the knee based on the second set of forces on the second ligament and the second set of lengths of the second ligament;
storing a second target tension curve, representing a second target postoperative relationship between tensions on the second ligament and lengths of the second ligament over the second set of angular positions of the knee, based on the second ligament tension curve; and
by the computer system at the second time succeeding resection of the second bone and succeeding placement of the first test implant on the second bone:
accessing a second interoperative set of angular positions of the knee, output by the angular position sensor coupled to the knee, during articulation of the knee within the interoperative test period;
transforming the second interoperative set of angular positions into a second interoperative set of lengths of the second ligament during articulation of the knee within the interoperative test period;
accessing a second interoperative set of forces on the second ligament, output by the force sensor inserted into the knee proximal the second ligament, during articulation of the knee within the interoperative test period; and
generating a fourth ligament tension curve representing a second interoperative relationship between tensions on the second ligament and lengths of the second ligament over the second set of angular positions of the knee resulting from placement of the first test implant on the second bone; and
calculating a second geometry difference between the second ligament tension curve and the target tension curve; and
wherein identifying the target implant comprises, in response to the first geometry difference exceeding the threshold geometry difference and in response to the second geometry difference falling below the threshold geometry difference:
identifying the target implant, from the kit of implants, predicted to the reduce the first geometry difference and preserve the second geometry difference when located on the first bone in replacement of the first test implant, the target implant defining a geometry proximal the first ligament different from the first test implant and defining a second geometry proximal the second ligament analogous to the first test implant.
D.	Allow claims 1 – 15 and 21 – 23. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Todorov et al. (US Pub. 2016/0278754 A1) which discloses a related method [abstract, ¶30 - ¶38]; however, Todorov does not disclose all the limitations of the claims as currently amended, generally directed to the combination of steps required preceding and succeeding resection of the first bone and succeeding placement of a first test implant on the first bone. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775